The ultimate facts upon which decision of this case must rest are as follows: Plaintiff owned a cashier's check, issued by Coffman-Dobson Bank  Trust Company, in the sum of one thousand dollars. He presented that check for payment to First Farmers-Merchants Bank  Trust Company. He received five hundred dollars in cash and a cashier's check for five hundred dollars. The cashier's check was in the words and figures following: *Page 449 

      "FIRST FARMERS-MERCHANTS BANK  TRUST Co. 98-44
            Centralia, Wash., Nov. 16, 1932. No. 25620.
      "Pay to the Order of Chas. McGregor ......... $500.00
               Exactly $500  00 Cts.
                              H.D. GINGRICH
"CASHIER'S CHECK                       A. Cashier."

In the ordinary course of business, First Farmers-Merchants Bank  Trust Company collected from Coffman-Dobson Bank  Trust Company one thousand dollars on the cashier's check issued by the latter. The proceeds of this collection went into the general funds of First Farmers-Merchants Bank  Trust Company. Nowhere in the records of that bank did there appear any record of deposit, special or otherwise, to the credit of plaintiff.
The real question in the case is whether parol evidence is admissible to vary the terms of the cashier's check issued by First Farmers-Merchants Bank  Trust Company. The majority hold that it is. But as I see it, that conclusion is arrived at only by ignoring the legal effect of the cashier's check and treating it as a mere receipt for money. Of course, if it is a mere receipt, its terms may be varied by parol evidence. But that is not what it is. It is a negotiable instrument — essentially a promissory note of First Farmers-Merchants Bank  Trust Company. Rem. Rev. Stat., § 3392 [P.C. § 4072]. In the absence of fraud, therefore, parol evidence is inadmissible to explain or vary its terms. Gurney v. Morrison, 12 Wash. 456, 41 P. 192; HoltManufacturing Co. v. Brotherton, 91 Wash. 354, 157 P. 849;Post v. Tamm, 91 Wash. 504, 158 P. 91.
The prior negotiations of the cashier and McGregor having culminated in the issuance by the former, and acceptance by the latter, of the cashier's check, McGregor cannot now be heard to say that the transaction *Page 450 
was something different than that which the cashier's check bespeaks. 12 R.C.L. 295; Sherman v. Sweeny, 29 Wash. 321,69 P. 1117; Hubenthal v. Spokane  Inland R. Co., 43 Wash. 677,86 P. 955; Miller v. Spokane International R. Co., 82 Wash. 170,143 P. 981; Holt Manufacturing Co. v. Brotherton,91 Wash. 354, 157 P. 849; Johnston v. Spokane  Inland Empire R.Co., 104 Wash. 562, 177 P. 810. In the last cited case, this court said:
"We have always held that a party whose rights rest upon a written instrument which is plain and unambiguous, and who has read or had the opportunity to read the instrument, cannot claim to have been misled concerning its contents or to be ignorant of what is provided therein."
The judgment should be reversed.
MILLARD, C.J., MAIN, and MITCHELL, JJ., concur with BLAKE, J. *Page 451